Title: From George Washington to Robert Morris, 23 April 1782
From: Washington, George
To: Morris, Robert


                        Sir
                            Head Quarters 23d April 1782
                        
                        I am obliged to you for the Copy of the Contract you have been pleased to send me under cover of your Favor of the 15th Instant—It came very opportunely, as I have already been applied to for a Determination upon the points which are submitted to my Decision.I am very glad to find that an Intendant, appointed by you, is to attend the Army, & to hear & decide on Causes of Complaint or Uneasiness which may arise between the Army & the Contractors. As we are still to Gain Knowlege by Experience, other complaints than those which have already occurred may yet arise; and I shall be very happy to be relieved from those Troubles as much as possible. I think you may be fortunate in the Appointment of this person—& that he maybe with the Army at an early period. You may be assured that I am fully persuaded of the Importance & Utility of the present mode of feeding the Army & that I shall take every Occasion to impress the same Ideas upon the Minds of the Officers. I am pleased to find, that saving the Complaints which have arisen in their Execution, they are generally inclined to acquiesce & promote the Contracts—And you may depend that I shall take pleasure in giving the Gentlemen concerned in our Supply, every Assistance & protection in my power, consistent with that Justice which I think is due to the Army. I have the Honor to be &c. Your &c.
                        
                            
                        
                    